Citation Nr: 0111783	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  99-19 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic cervical 
spine disability.

2.  Entitlement to service connection for bilateral hand 
numbness.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active service from October 1957 to January 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In pertinent part, the RO denied entitlement to 
service connection for cervical disc bulging and bilateral 
hand numbing.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in November 1999, a transcript of which has been 
associated with the claims file.  

The veteran failed to report for a video-conference hearing 
scheduled before a Member of the Board in March 2001, thereby 
constituting a withdrawal of the request for such hearing.

The case has been forwarded to the Board for appellate 
review.  


FINDINGS OF FACT

1.  A chronic cervical spine disability was not shown in 
active service.

2.  A chronic cervical spine disability was initially 
manifested many years following service, and no arthritis was 
disabling to a compensable degree during the first post 
service year.

3.  The post-service reported chronic cervical spine 
disability has not been linked to active service by competent 
medical evidence.  

4.  Bilateral hand numbness was not shown in active service.  

5.  The post-service reported bilateral hand numbness has not 
been linked to active service by competent medical evidence.


CONCLUSIONS OF LAW

1.  A chronic cervical spine disability was not incurred in 
or aggravated by active military service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1131) (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 
4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107);  38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

2.  Bilateral hand numbness was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 38 U.S.C.A. § 
1131; VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records are negative for complaints, 
treatment, or diagnosis of a chronic cervical spine 
disability or bilateral hand numbness. 

Associated with the claims file are private medical records 
dated from September 1996 to October 1997.  In September 1996 
the veteran was seen with complaints of bilateral hand pain 
and weakness subsequent to a fall.  He also complained of 
back pain.  He was seen in October 1996 with complaints of 
weakness and paresthesia of the hands.  He reported that he 
had begun to experience the symptoms in his hands subsequent 
to a fall.  The diagnosis was probable cervical spine 
impingement syndrome.  

A magnetic resonance imaging (MRI) scan of the cervical spine 
taken in October 1996 revealed C5-6 disc disease with 
bilateral neural foramen compromise at this level, worse on 
the right.  Treatment records dated in November 1996 show 
that after a fall on his back he developed a tingling 
sensation in his hands.  

The veteran was seen in January and February 1997 for follow-
up of back pain complaints.  The diagnoses were cervical 
spine disc disease and cervical spine syndrome, post fall.  
He was also seen in February 1997 with complaints bilateral 
tingling and numbness in the hand.  He was seen in March 1997 
with complaints of tingling in his hands and neck pain.  Also 
in March 1997 he reported that he had been hit in the throat 
with a pipe in 1957 during active service and was 
hospitalized for three months.  A MRI of the cervical spine 
taken in March 1997 showed cervical spondylosis with 
multilevel degenerative disc changes, most pronounced at the 
C5-6 and C6-7 levels.  He was seen for follow-up in August 
1997.  He reported continued aching and tingling associated 
with his neck.  There was no evidence of fasciculations or 
atrophy.  

The veteran was seen in August and September 1999 for chronic 
neck pain, hypertension and diabetes.  At that time, he 
reported that he had injured his neck during service and 
hospitalized for several days.  It was noted that he believed 
the injury sustained during service caused his degenerative 
disease of the cervical spine.  

In a statement dated in September 1999, CW MD, reported that 
he had consulted with the veteran regarding his cervical 
degenerative arthritis.  Dr. CW stated that he did not have 
his service records and did not know if they showed his 
hospitalization.  Dr. CW stated that it was his recollection 
that he had sustained a neck injury during service.  Recent 
radiographs showed degenerative disc disease at several 
levels most prominent at C5-6 and C6-7.  In response to the 
question of whether the present condition in any way related 
to the reported inservice injury, Dr. CW opined that trauma 
could lead to degenerative changes years after the injury.  
He further stated that this would lead one to look at the 
records to see what injury was sustained, and how severe it 
was.  

In a statement dated in September 1999, VP, PA-C stated that 
the veteran felt his degenerative disease of the neck was 
secondary to an injury sustained during service.  She 
reported that apparently he was not followed through and the 
records were lost.  She also stated that she did not have any 
other information as far as his service history was 
concerned.  

The veteran was accorded a personal hearing before a hearing 
officer at the RO in November 1999.  He testified that within 
the first week of his arrival at his duty station he was hit 
in the esophagus with a pipe.  Following the incident he did 
not report to work for a couple of days, did not report to 
sick bay, and did not report the incident.  He did not report 
any problem regarding his throat to any medical person during 
his hospitalization.  The first time he really felt the 
shocking feeling in his hand was when he fell in his former 
employer's parking lot in 1996. 


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown in service or within 
the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).




This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).



The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under law administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).


Analysis

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  

The Secretary shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible, no further 
assistance to the appellant in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
the appellant as mandated by the VCAA of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.

Congress recently passed the VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.

As set forth above, the new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  It 
also specifically enumerates the requirements of the duty to 
assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran as 
well as his representative have been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication of his claims by the RO under the new law would 
only serve to further delay resolution of his claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


I.  Entitlement to service connection for 
a chronic cervical spine disability.

The veteran has indicated that he was hit in the esophagus 
with a pipe in 1957.  The record is negative for a report of 
this incident.  The Board notes he has indicated that the he 
did not report the incident to anyone or seek treatment for 
pain associated with the incident.  Therefore, a remand for 
any records would be futile.  

The Board's review of the evidentiary record discloses that 
the veteran's service medical records are negative for a 
diagnosis or treatment of a chronic cervical spine disability 
to include degenerative disease.  While the veteran has 
reported an injury to his throat in 1957, the first 
documented diagnosis for degenerative disease of the cervical 
spine was in 1996, thus presumptive service connection is not 
applicable.

While it is noteworthy that the veteran has consistently 
reported an inservice injury to the throat, Dr. CW reported 
that although trauma could lead to degenerative changes years 
after an injury, it would be necessary to look at the service 
records to see what injury was sustained and how severe in 
order to determine whether the veteran's current condition 
was related to the reported inservice injury.  In this 
regard, Dr. CW's statement is insufficient to provide the 
degree of certainty required for medical nexus evidence.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical 
opinion which stated that the veteran's death "could" have 
been precipitated by his time in a prisoner of war camp was 
too speculative to provide the degree of certainty required 
for medical nexus evidence) citing Sacks v. West, 11 Vet. 
App. 314 (1998).  

Additionally, VP's statement is not competent evidence of a 
nexus between a chronic cervical spine disability and 
service.  In this regard, her statement merely noted the 
veteran's medical history, and was not enhanced by additional 
comment.  Evidence which is simply information recorded by a 
medical examiner unenhanced by any additional medical comment 
by that examiner, does not constitute "competent medical 
evidence."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In the absence of medical evidence of a nexus between the 
post service current chronic cervical spine disability and 
the veteran's period of active service, the claim of 
entitlement to service connection must be denied.  Hickson, 
supra.  As the veteran's chronic cervical spine disability is 
not shown to have manifested within the initial post service 
year, nor shown to be related to his period of service, there 
exists no basis upon which to predicate a grant of 
entitlement to service connection.  Hickson, supra.



While the veteran as a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, he is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  In this case, the veteran is 
not competent to claim that he has a chronic cervical spine 
disability related to service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a chronic cervical spine disability related to 
his service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77- 
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic cervical 
spine disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


II.  Entitlement to service connection 
for bilateral hand numbness.

In the instant case, the service medical records are negative 
for complaints, treatment, or diagnosis bilateral hand 
numbness.  



Post service medical records show that the veteran has been 
seen on a number of occasions with complaints of bilateral 
hand numbness.  However, there is no evidence that he was 
diagnosed with any chronic disease in service or during an 
applicable presumption period.  38 C.F.R. §§ 3.307 and 3.309.  

As noted above, post service medical records show that the 
veteran was seen for complaints of bilateral hand numbness; 
however, the records do not reflect a diagnosis of any 
neurological disorder of the hands.  In order to satisfy the 
requirement of a current disability, there must be competent 
evidence of a disability at the time of application for 
service connection.  Gilpin v. West, 155 F.3d 1353, 1355-6 
(Fed. Cir. 1998).

In this case, there is no competent medical evidence of 
record linking the post service reported bilateral hand 
symptomatology to a disease or injury of service origin.

The veteran has asserted that his bilateral hand numbness is 
related to a 1957 inservice injury to the neck.  In this 
regard, the Board notes that the service medical records are 
negative for any documentation of such injury.  Moreover, he 
has not asserted that he has had a continuity of 
symptomatology since service.  

Nevertheless, competent medical evidence would be needed to 
link the finding of a current medical diagnosis to any 
reported symptomatology.  Clyburn v. West, 12 Vet. App. 296 
(1999).  In the absence of competent medical evidence of a 
nexus between the reported inservice incident and a current 
disability, the claim for service connection for bilateral 
hand numbness is denied.  

The veteran's own opinions and statements that he has a 
bilateral hand numbness that is related to his period of 
service is not competent evidence in this case.  

While the veteran as a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, he is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has bilateral hand numbness related to his service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77- 
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for bilateral hand 
numbness.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a chronic cervical 
spine disability is denied.  

Entitlement to service connection for bilateral hand numbness 
is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

